     Case 2:20-cv-01208-FMO-JEM Document 17 Filed 05/20/20 Page 1 of 1 Page ID #:80


 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
 5                        CENTRAL DISTRICT OF CALIFORNIA
 6

 7    ANTHONY BOUYER, an                     Case No.: CV 20-1208 FMO (JEMx)
      individual,
 8
                 Plaintiff,                  AMENDED JUDGMENT
 9

10    v.

11

12 BRANCH THREE, A
   CALIFORNIA LIMITED
13 PARTNERSHIP; and DOES 1-10,

14 inclusive,

15               Defendants.
16
           Pursuant to the court’s Order Re: Motion for Default Judgment, IT IS
17
     ADJUDGED THAT:
18
           1.    Defendant Branch Three, a California limited partnership shall pay
19
     Plaintiff Anthony Bouyer statutory damages in the amount of $4,000.00.
20
           2.    Defendant Branch Three, a California limited partnership shall also pay
21
     Plaintiff Anthony Bouyer’s attorney’s fees and costs in the amount of $2,000.50.
22
           3.    Plaintiff Anthony Bouyer shall serve this Judgment upon Defendant
23
     Branch Three, a California limited partnership pursuant to Local Rule 5-3.1.
24

25
     Dated this 20th day of May, 2020.
26
                                                             /s/
27

28                                                   Fernando O. Olguin
                                                 United States District Judge
